DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Application
2.	This Office Action is in response to the Amendments and Remarks filed on March 15, 2021 
3.	Claims 49 and 51-69 are pending. 
4.	Claims 66 and 67 remain withdrawn. 
5.	Claims 49 and 51-65, 68 and 69 are examined. 
Election/Restrictions
6.	Applicant's election with traverse of Group I, claims 49-65, in the reply filed on June 19, 2017 is acknowledged.  In the Non-Final Office Action mailed on July 13, 2017, the traversal was not found persuasive and the requirement was therefore made FINAL.  Claims 66 and 67 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on June 19, 2017.  Given that the previously added claim 68 depends from elected claim 52 and would have been included in the elected group, it was rejoined and examined.  Given that the previously added claim 69 depends from claim 49 and would have been included in the elected group, it was examined as well. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 49, 51-65, and 68 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sala et al (WO 2007/005581, published January 11, 2007, filed on July 1, 2005) in view of Arntzen et al (US Patent 7,094,606, filed on August 5, 1997), and Penner et al (US Patent No. 5,859,348, issued January 12, 1999).  Applicant's arguments filed on March 15, 2021 have been fully considered but they are not persuasive.
	The claims are drawn to a non-transgenic Brassica napus plant comprising a mutagenized Brassica napus polynucleotide encoding an AHASL polypeptide having a threonine substitution at a position corresponding to position 122 of SEQ ID NO: 1 and an asparagine substitution at a position corresponding to position 653 of SEQ ID NO: 1; to a cell, plant part, or seed of said plant, and to a method of using said plant.  The instant specification teaches that SEQ ID NO: 1 is the amino acid sequence of the AHASL from Arabidopsis.  
Sala et al teach herbicide-resistant sunflower plants comprising nucleic acid sequences encoding a double-substituted mutant AHASL.  The first mutation is A107T (in sunflower numbering), which corresponds to position 122 of the instant SEQ ID NO: 1, which represents the Arabidopsis AHASL (claim 19).  The second mutation is S638N, Brassica napus (pg. 45, lines 10-29).  
Sala et al teach a method comprising transforming a host cell the with a transformation vector comprising the polynucleotides of their invention, including the above double mutated AHAS; exposing the cell to a level of an imidazolinone herbicide that would kill or inhibit the growth of a non-transformed host cell, and identifying the transformed host cell by its ability to grow in the presence of the herbicide (pg. 9, lines 3-10; claims 19-23).  Sala et al teach treating resistant seeds with seed treatment, which includes seed coating and comprises AHAS inhibiting herbicides such as imazapyr and imazethapyr, among others (paragraph spanning pg. 54 and 55).  Sala et al teach methods of combating undesired vegetation, wherein the seeds of the resistant plants are contacted before sowing and/or after pregermination with an AHAS-inhibiting herbicide (pg. 56, lines 12-15). 
Sala et al teach that the regions of AHASL comprising the herbicide resistance mutations are conserved, and teach that “Using the AHASL sequences of the invention and methods known to those of ordinary skill in art, one can produce additional Arabidopsis thaliana (see Sequence Listing on pg. 12-13 and following the Drawings).  
Sala et al teach the sunflower plants comprising the A122T mutation showed resistance to imazamox at up to 300 g ai/ha; and that very little injury was observed at the highest rate doses of imazamox and imazapyr (Example 5 on pg. 60-61; Fig. 3 and 5).  Sala et al teach crossing the herbicide resistant plants of their invention with a second plant that is not resistant to said herbicide and obtaining resistant progeny (paragraph spanning pages 46 and 47).   
Sala et al do not teach a plant comprising said double-mutated AHASL comprising the above mutations, wherein the AHASL is from species other than sunflower.  
Arntzen et al teach an oligonucleotide-based method of making a localized point mutation in a plant cell, including a canola, soybean, potato, cotton, or tomato cell, to an AHAS gene causing the plant to be herbicide resistant (Arntzen et al, claim 1; col. 8, line 32 - col. 9, line 3).  Arntzen et al teach regenerating a plant from said resistant cells and obtaining seeds and progeny of said plant (claims 1-8).  Arntzen et al teach that using the method, a mutation may be introduced into any allele of the AHAS gene (col. 8, lines 46-48).  
Penner et al teach sugar beet plants comprising a nucleic acid sequence encoding a mutated AHASL comprising two mutations: A113T (in sugar beet; 122 in Arabidopsis) and P188S (in sugar beet; 197 in Arabidopsis) (Penner et al col. 9, lines 35-55).  Penner et al teach that said double mutation provides enhanced resistance to a combination of sulfonylureas and imidazolinones (Penner et al, col. 9, lines 56-59; Fig. 4).  Penner et al teach that the resultant resistance is synergistic when compared to the level of resistance afforded by the two mutations individually (Penner et al, col. 10, lines 9-14; Table 2 in col. 10).  
At the time the invention was made, it would have been prima facie obvious to use the mutagenesis method of Arntzen et al to introduce, using the sequence information taught by Sala et al, the two mutations taught by Sala et al onto the AHASL gene of any of the agriculturally significant species, including Brassica napus, taught by Arntzen et al and Sala et al.  It would have been obvious to use the resultant plant in a standard method of controlling undesired vegetation, including the method of Sala et al, wherein the plants are treated with an imidazolinone herbicide, including imazamox, imazethapyr, or imazapic.  It would have been obvious to use the seeds of resistant plants in a method of controlling undesired vegetation of Sala et al wherein the seeds are treated with an herbicide before sowing and/or after pregermination, wherein the herbicide is an imidazolinone, such as imazethapyr, imazamox, or imazapyr.  It would have been also obvious, in view of the teachings of Sala et al and as a matter of standard industry practice, to use said method pre-emergence by applying an appropriate imidazolinone to the seeds of said resultant tolerant plants. 
Using the herbicide resistant plant in a breeding method, such as the method of Sala et al, to introgress herbicide resistance into a second plant would have been obvious as well. 

	The specific levels of herbicide resistance to imidazolinones, including tolerance to 100 g ai/ha of imazamox, would have naturally flowed from the prima facie obvious structure of said double-mutated AHASL and the plant comprising it.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Moreover, given the teachings of Penner et al and Sala et al, said levels would not have bene unexpected. 
One would have had reasonable expectation of success in obtaining a plant resistant to imidazolinones, including imazamox or imazethapyr, given the conserved nature of the enzyme (as taught by Sala), because the A122 and S653 residues are located within two of the five conserved AHASL regions, and given that Sala et al, Penner et al, and Arntzen et al successfully reduced their invention to practice.

9.	Claim 69 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sala et al (WO 2007/005581, published January 11, 2007, filed on July 1, 2005) in view of Arntzen et al (US Patent 7,094,606, filed on August 5, 1997), . 
	The claim is directed to the plant of claim 49, wherein the AHASL polypeptide further comprises an alanine, glutamic acid, serine, phenylalanine, threonine, aspartic acid, cysteine, or asparagine at a position corresponding to position 199 of SEQ ID NO: 1.  The specification teaches that SEQ ID NO: 1 is the wild-type AHASL from Arabidopsis. 
	The teachings of Sala et al , Arntzen et al, and Penner et al are set forth above.  In addition, Sala et al teach as follows: “Using the AHASL sequences of the invention and methods known to those of ordinary skill in art, one can produce additional polynucleotides encoding herbicide resistant AHASL polypeptides having one, two, three, or more amino acid substitutions at the identified sites in these conserved regions” (page 62).  
	The references do not teach a triple-mutated AHASL comprising a substitution at the relative position 199, in addition to the A122T and S653N substitutions. 
	Kakefuda et al teach a variant AHASL comprising the R199A substitution, and teach that said substitution conferred high levels of tolerance to imidazolinones, while preserving enzymatic activity; and teach the important role of the position of said residue in the AHASL molecule (Examples 1, 4 and 6).  Kakefuda et al teach that the R199A substitution could be present on the AHASL molecule together with additional substitutions (claims 1, 8, and 9). 
	At the time the invention was made, it would have been prima facie obvious to modify the Brassica napus plant made obvious by the teachings of Sala et al, Arntzen et Brassica plant, thus obtaining a plant comprising said substitution in addition to the A122T and the S653N ones.  One would have been motivated to do so given the suggestion of Sala et al teaching combining three substitution on an AHASL molecule, and the teachings of Kakeduda et al, including the teaching regarding the enzymatic and herbicide tolerance properties of the R199A mutant, and regarding the combination of the substitutions with one or more other herbicide tolerance substitutions. 
	Given that Kakefuda et al, Sala et al, and Arntzen et al reduced their inventions to practice, one would have had reasonable expectation of success. 
Response to Argument. 
Applicant argues that the prior art and the invention must be considered in the entirety.  Applicant reiterates the previously submitted argument based on improper hindsight, and argues that one would not have arrived at the claimed invention using the method of Arntzen (pages 6-8).  Applicant reiterates the argument based on the In re Stepan decision that phenotype is a structural feature.  Applicant argues that the Office has issued numerous patents “with claimed to materials in which terms such as “erosion resistance are composition-claim-scope-limiting terms,” as well as patents reciting drought-tolerance or similar phenotypes in biological inventions, and states that “these terms are entitled to the same consideration during examination” (page 9). 	Applicant argues unexpected results and provides a graph, which Applicant states was derived from the data in Example 6 and Table 6 of US Patent Publication 2012/0060243.  Applicant argues that the graph shows unexpectedly higher tolerance of Brassica plants (pages 9-11).  
With regard to claim 69, Applicant cites the teachings of the Kakefuda and argues that the reference, along with the other cited art, fails to suggest the claimed Brassica napus, including the phenotypes (page 12). 
This argument is not found to be persuasive.  To the extent that Applicant reiterates the previously submitted arguments, including the argument based on the In re Stepan decision, those arguments were fully considered in the previous Office Actions and remain unpersuasive for the reasons of record (see Non-Final Office Action mailed on December 15, 2020; Final Office Action mailed on July 13, 2020). 
Regarding Applicant’s analogy to the patents that recite characteristics of chemical compositions or phenotypes of plants, the Examiner notes that it is not improper to recite characteristics of a claimed product in the claims.  The issue is whether reciting a property of a product limits the structure of a claimed product.  This depends on a specific scenario.  As explained in the Final Office Action mailed on July 13, 2020 (page 8), in the scenario of Stepan, the recited characteristic of a composition actually limited the structure of the claimed composition.  In the instant case, however, the recitation of the phenotype does not impart any further structural limitations to claimed Brassica napus plant, beyond the presence of the recited mutant AHASL. 
With regard to the operability of Arntzen et al, Applicant fails to supply any factual evidence in support of the argument.  Arntzen et al is an issued US Patent, which teaches and claims an oligonucleotide-based method of making a localized point mutation in a plant cell, including a canola cell, to an AHAS gene causing the plant to be any allele of the AHAS gene (col. 8, lines 46-48).  
In response to Applicant's argument that the Examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
In the instant case, no knowledge was gleaned only from Applicant’s disclosure.  Residues A122 and S653 are located in different conserved domains of the AHASL (A122 in Domain C, S653 in Domain E) and confer resistance to imidazolinones, while A122T also confers resistance to sulfonylureas.  Both, A122 and S653, as well as the domains in which they are located are conserved in all crop species in which the enzyme has been studied.  Sala et al expressly teach the claimed double mutated AHASL polypeptide, comprising the two instantly claimed substitutions.  The limitation Brassica napus, comprising said AHASL.  Applicant’s invention thus amounts to introducing the two mutations, each of which is well-characterized with regard to the herbicide resistance it confers, into another crop species.  This would have been obvious and readily achievable using methods available in the art at the time the instant invention was made.  
Regarding the argument directed to unexpected results, it is not found to be persuasive, for the following reasons.  The graph on page 10, and Applicant’s explanation as to how the graph was obtained from the data of a different application, is not supported by an expert’s affidavit or declaration and thus amounts to attorney opinion.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 716.01.
However, even if the graph were supported by an expert’s declaration, the argument would not be persuasive.  First, the data in the graph are not commensurate with the scope of the claimed invention: the claims are not limited to 35 g ai/ha or 70 g ai/ha of imazamox, but encompass tolerance to “at last 100 g ai/ha” of the herbicide.  Evidence of unexpected results must be commensurate with the scope of the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 716.02(b).  
Second, a valid showing of unexpected results requires that the results be not only “in fact unexpected” but of both statistical and practical significant. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). MPEP 716.02(b).  In the instant case, Applicant the graph on page 10 of the Remarks supplies no information as to statistical significance of the results.  
300 g ai/ha; and that very little injury was observed at the highest rate doses of imazamox and imazapyr.  Penner et al teach that combining the A122T with P197S, a mutation in a different AHASL domain, in sugar beets, results in synergistic resistance to imidazolinones.  
Moreover, it remains undisputed by Applicant that making the claimed structure, a Brassica napus plant comprising the recited double-mutated AHASL would have been prima facie obvious.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In the instant case, the differences between the claimed Brassica napus plant and the plants of the prior art would have been prima facie obvious for the reasons set forth in the rejection above and discussed in the previous Office Actions. 
With regard to claim 69, Applicant’ argument is not found to be persuasive either.  Kakefuda et al expressly teach the R199A substitution, and teach that said substitution conferred high levels of tolerance to imidazolinones, while preserving enzymatic activity; and suggest combining with additional substitutions (claims 1, 8, and 9).  Applicant supplied no evidence invalidating those teachings.  The rejection is maintained.
Conclusion
10.	No claims are allowed.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 







/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662